                   STEPHAN E. KYLE (SBN 158075)
               1   KYLE LAW CORPORATION
                   465 California Street, 5th Floor
               2   San Francisco, CA 94104
                   Telephone: (415) 839-8100
               3   Facsimile:     (415) 839-8189
               4   Attorneys for Plaintiff
                   JASON EVERETT THOMPSON
               5

               6

               7
                                        IN THE UNITED STATES BANKRUPTCY COURT
               8
                                             NORTHERN DISTRICT OF CALIFORNIA
               9
                                                        SANTA ROSA DIVISION
              10

              11   In re:                                             Case No.: 11-13214-AJ
              12   DEAN GREGORY ASIMOS,                               Chapter 7
              13                         Debtor.                      Adv. Case No. 14-01018 CN
              14
                                                                      MEMORANDUM OF POINTS AND
              15                                                      AUTHORITIES IN SUPPORT OF
                                                                      MOTION FOR SUMMARY
              16                                                      JUDGMENT OF JASON EVERETT
                                                                      THOMPSON____________________
              17
                   JASON EVERETT THOMPSON,                            Date:     November 4, 2010
              18                                                      Time:     11:00 a.m.
                                         Plaintiff,                   Location: 99 South E Street
              19                                                                Santa Rosa, California
                            v.
              20                                                      Judge:      Hon. Charles Novak
                   DEAN GREGORY ASIMOS,
              21
                                         Defendant.
              22

              23
                            Jason Everett Thompson (“Plaintiff” or “Thompson”), plaintiff, and creditor of the
              24
                   above-named debtor, Dean Gregory Asimos (“Debtor, “Defendant” or "Defendant Asimos")
              25
                   hereby submits the following memorandum in support of his motion for summary judgment (the
              26
                   “Motion”), for an order, pursuant to Rule 56 of the Federal Rules of Civil Procedure (the “Fed.
   Kyle
   Law
              27
Corporation        R. Civ. P.”), as incorporated herein pursuant to Rule 7056 of the Federal Rules of Bankruptcy
              28
                                                                      -i-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1     Filed:   09/30/20
                                                          ADV. CASEEntered:   09/30/20
                                                                     NO. 14-01018 CN     11:49:51   Page 1 of
                                                             21
               1   Procedure (the “Bankruptcy Rules”), granting summary judgment against the Defendant
               2   Asimos and rendering a determination of nondischargeability or a declaration that certain debts,
               3   as set forth herein, of Defendant Asimos that have arisen since the filing Chapter 13 Petition are
               4   not subject to the discharge order.
               5

               6

               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                    -ii-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 73-1     Filed:   09/30/20
                                                         ADV. CASEEntered:   09/30/20
                                                                    NO. 14-01018 CN     11:49:51   Page 2 of
                                                            21
               1
                                                                   TABLE OF CONTENTS
               2
                   I.     SUMMARY OF ARGUMENT ...................................................................................... 1
               3
                   II.    RELIEF REQUESTED ................................................................................................... 1
               4
                   III.   STATEMENT OF UNDISPUTED FACTS AND PROCEDURAL
               5          HISTORY ....................................................................................................................... 2

               6          A.         The Pre-Petition Events....................................................................................... 2

               7                     1.         The Parties Failed Business Relationship and the Contra Costa
                                                Superior Court Action ............................................................................. 2
               8
                                     2.         Defendant Asimos Files the Chapter 13 Petition .................................... 3
               9
                          B.         Post-Petition Events ............................................................................................ 4
              10
                                     1.         The San Francisco Superior Court Action – Defendant Asimos
              11                                Pursues Damages and Attorneys’ Fees Against Plaintiff........................ 4

              12                     2.         The Chapter 7 Conversion and Discharge .............................................. 5

              13          C.         The Post-Discharge Events – Defendant Asimos “Returns to the Fray” ............ 6

              14                     1.         Defendant Asimos Files and Prosecutes an Appeal Rather
                                                After The Discharge Is Entered............................................................... 6
              15
                                     2.         Defendant Asimos’ Refusal to Comply with the Permanent
              16                                Injunction Leading to a Contempt Judgment Against Him .................... 7

              17                     3.         Defendant Asimos Files A Second Appeal ............................................. 8

              18   IV.    ARGUMENT .................................................................................................................. 9

              19          A.         Legal Standard .................................................................................................... 9

              20                     1.         Summary Judgment................................................................................. 9

              21          B.         Plaintiff Is Entitled to A Declaration of Rights (1) That His Claims
                                     Were Not Discharged In The Case And (2) Any Efforts To Collect On
              22                     Those Claims Does Not Violate The Discharge Injunction of 11
                                     U.S.C. § 524. ....................................................................................................... 9
              23
                                     1.         Defendant Asimos Voluntarily Pursued Litigation Post-
              24                                Petition .................................................................................................... 9

              25                     2.         Post-Petition Debts Are Not Discharged in Chapter 7 Cases ............... 10

              26                     3.         Post-Discharge Debts Are Not Discharged in Chapter 7 Cases............ 12
   Kyle       27          C.         Plaintiff Is Also Entitled To A Determination That Defendant
   Law
Corporation
                                     Asimos’ Debt to Plaintiff Is Not Dischargeable Pursuant to 11 U.S.C.
              28                     §523(a)(6)) ........................................................................................................ 14

                                                                                -i-
                                                                  IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018       Doc# 73-1            Filed:    09/30/20
                                                                    ADV. CASEEntered:   09/30/20
                                                                               NO. 14-01018 CN                       11:49:51           Page 3 of
                                                                           21
                                   1.         Defendant Asimos’ Violation of the Permanent Injunction was
               1                              Willful and Malicious ........................................................................... 14
               2                   2.         The Contempt Judgment and the Second Appeal Attorney Fee
                                              Award Are Not Dischargeable Under Section 523(a)(6) ...................... 15
               3
                                   3.         Defendant Asimos Is Bound By the Actions Taken By His
               4                              Counsel.................................................................................................. 15
               5   V.    CONCLUSION ............................................................................................................. 15
               6

               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                             -ii-
                                                                IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1            Filed:    09/30/20
                                                                  ADV. CASEEntered:   09/30/20
                                                                             NO. 14-01018 CN                     11:49:51           Page 4 of
                                                                         21
               1                                                    TABLE OF AUTHORITIES

               2   Cases

               3   Boeing North American, Inc. v. Ybarra (In re Ybarra), 424 F. 3d 1018 (9th Cir.
                          2005) ................................................................................................................... 9, 10, 12
               4
                   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).................................................................... 9
               5
                   In re Allison, 176 B.R. 60, 64 (Bkrtcy. S.D. Fla. 1994)............................................................ 14
               6
                   In re Gillespie, 516 B.R. 586, 592 (9th Cir. BAP 2014) ........................................................... 10
               7
                   In re Oracle Corp. Sec. Litigation, 627 F.3d 376, 387 (9th Cir. 2010) ...................................... 9
               8
                   In re Suarez, 400 B.R. 732, 740 (9th Cir. 2009) ........................................................................ 15
               9
                   Kawaauhau v. Geiger (In re Geiger), 523 U.S. 57 (1998) ....................................................... 14
              10
                   Link v. Wabash R. Co., 370 U.S. 626, 634 (1962) .................................................................... 15
              11
                   Matsushita Elec. Indus Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) ........................... 9
              12
                   McDowell v. Stein, 415 B.R. 584, 600 (S.D. Fla. 2009) ..................................................... 14, 15
              13
                   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985) .................... 9
              14
                   Roussos v. Michaelides (In re Roussos), 251 B.R. 86, 91 (9th Cir. BAP 2000) ......................... 9
              15
                   Sherwood Park Business Center, LLC v. Taggart, 267 Or.App. 217, 341 P. 3d 96
              16         (Or.App. 2014) .............................................................................................................. 10

              17   Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525, 533- 34 (9th Cir. 1998) ....... 9, 12

              18   Statutes

              19   11 U.S.C. § 524 ........................................................................................................................... 9

              20   1l U.S.C. § 523(a)(6) ................................................................................................................... 1

              21   Fed. R. Bankr. P. 7056 ................................................................................................................ 9

              22   Fed. R. Civ. P. 56(c).................................................................................................................... 9

              23

              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                                   -iii-
                                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018           Doc# 73-1            Filed:    09/30/20
                                                                        ADV. CASEEntered:   09/30/20
                                                                                   NO. 14-01018 CN                     11:49:51           Page 5 of
                                                                               21
               1   I.     SUMMARY OF ARGUMENT
               2
                          Plaintiff was forced to defend years of litigation and necessarily incurred hundreds of
               3
                   thousands of dollars in attorneys’ fees and costs directly related to Defendant Asimos bad faith
               4
                   litigation tactics. Plaintiff has already acknowledged by the filing of his First Amended
               5
                   Complaint that the underlying Business Damages Judgment arising out of the failed, pre-
               6

               7
                   petition business relationship with Defendant Asimos constitutes a discharged debt under the

               8   Chapter 7 Discharge. To be clear, Plaintiff’s claims here are limited to the damages caused to

               9   him by Defendant Asimos’ post-petition and, in many cases, post-Discharge litigation efforts

              10   against him wherein Defendant Asimos (i) instituted new litigation against Plaintiff post-

              11   petition, (ii) subsequently “returned to the fray” post-Discharge by filing an appeal seeking

              12   affirmative relief, and (iii) violated valid orders of the Superior Court leading to a Judgment of
              13   Contempt and multiple attorneys’ fees awards against him.
              14          Plaintiff asserts that attorneys’ fees and costs caused by Defendant Asimos’ post-petition
              15   and post-Discharge litigation conduct are properly excluded from the scope of the Chapter 7
              16   Discharge since the discharge shield may not be used as a sword that enables a debtor to
              17   undertake risk-free [post-petition] litigation at others' expense.
              18          Plaintiff further asserts that Defendant Asimos acted willfully and maliciously toward
              19   Plaintiff and caused him significant damage (i) by concealing the Chapter 13 petition from
              20
                   Plaintiff and the San Francisco Superior Court, (ii) by refusing to comply with a valid court
              21
                   order issued against him in the form of a Permanent Injunction, (iii) by forcing Plaintiff to
              22
                   institute and prosecute Contempt proceedings against him, and (iv) by forcing Plaintiff to
              23
                   defend a second meritless appeal related to the Judgment of Contempt against him. Plaintiff
              24
                   contends that such debts are nondischargeable by virtue of the provisions of 1l U.S.C. §
              25
                   523(a)(6).
              26
                   II.    RELIEF REQUESTED
   Kyle
   Law
              27
Corporation               By way of this motion, and in light of the undisputed facts in this case, Plaintiff seeks the
              28
                                                                      -1-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 73-1      Filed:   09/30/20
                                                          ADV. CASEEntered:   09/30/20
                                                                     NO. 14-01018 CN     11:49:51   Page 6 of
                                                             21
               1   following:
               2          (1) A declaration that Plaintiff’s state court Judgment of Contempt, First Appeal
               3   Attorney Fee Award, Second Appeal Attorney Fee Award, Contract Attorney Fee Award and
               4   Court Cost Award (each as defined further below) each do not seek to impose liability on
               5   Defendant Asimos for any debt discharged in the Case;
               6
                          (2) A declaration that further prosecution of the San Francisco Action against Defendant
               7
                   Asimos pursuant to the orders and remittitur issued by the California Court of Appeal in the
               8
                   First Appeal and Second Appeal, and the subsequent orders of the trial court in the San
               9
                   Francisco Action, including obtaining a final judgment therein and collecting on that judgment,
              10
                   does not violate the discharge injunction; and
              11
                          (3) A determination that these debts are nondischargeable by virtue of the provisions of
              12
                   1l U.S.C. § 523(a)(6) as a consequence of Defendant Asimos willful and malicious conduct.
              13
                   III.   STATEMENT OF UNDISPUTED FACTS AND PROCEDURAL HISTORY
              14
                          The parties have submitted concurrently herewith a Joint Stipulation Of Facts In Support Of
              15
                   their Cross-Motions For Summary Judgment, which will be referenced as “JSF” herein.
              16
                          A.      The Pre-Petition Events
              17
                                  1.      The Parties Failed Business Relationship and the Contra Costa
              18                          Superior Court Action
              19          Plaintiff and Defendant were parties to a business relationship from which they both
              20   stood to gain. The relationship would enable Plaintiff to benefit from Defendant Asimos’ status
              21   as a licensed real estate broker by complementing his existing consulting business with
              22   commission-based transactions regulated by the Department of Real Estate. Defendant Asimos
              23   would benefit from Plaintiff’s consulting business in the high-tech industry by exposure to an
              24
                   emerging field of high-tech commercial real estate through Plaintiff’s pre-existing business
              25
                   contacts and experience. [JSF ¶ 1]. Such benefits were dependent, of course, on both parties
              26
                   fulfilling their contractual obligations.
   Kyle       27
   Law
Corporation               During the course of the business relationship, one of Plaintiff’s client’s disputed
              28
                                                                      -2-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1     Filed:   09/30/20
                                                          ADV. CASEEntered:   09/30/20
                                                                     NO. 14-01018 CN     11:49:51   Page 7 of
                                                               21
               1   payment of a large commission, resulting in Asimos becoming plaintiff in the action Dean
               2   Asimos dba Wired Real Estate Group v. Astound Broadband, LLC, et al., filed on October 23,
               3   2009 in Contra Costa County Superior Court as Case No. C09-02957 (hereinafter, “the Contra
               4   Costa County Action”). [JSF ¶ 2].
               5          Plaintiff contended that the client’s refusal to pay the commission resulted because
               6
                   Defendant Asimos failed to register Plaintiff’s business name, Wired Real Estate Group, as a
               7
                   dba with the Department of Real Estate, as Plaintiff contended he was statutorily required to do.
               8
                   [JSF ¶5, Exhibit 1 - Complaint at ¶ 44].
               9
                          The Parties ultimately settled the Contra Costa County action and the case was dismissed
              10
                   on June 6, 2011. Very soon thereafter, the settlement funds, net of litigation costs and
              11
                   contingency fees, totaling in excess of $100,000 were deposited into the Trust Account of Carr,
              12
                   McClellan, Ingersoll, Thompson & Horn Professional Law Corporation, the attorneys for the
              13
                   Parties (“Trust Account”). [JSF ¶ 3].
              14
                                 2.      Defendant Asimos Files the Chapter 13 Petition
              15
                          Debtor Dean Gregory Asimos subsequently filed a voluntary petition for Chapter 13
              16
                   Bankruptcy in this Court on or about August 29, 2011 (the “Chapter 13 Petition”) and the
              17
                   Amended Chapter 13 Plan for which was confirmed by this court on March 2, 2012. [JSF ¶ 4].
              18

              19
                          From a review of Defendant Asimos’ filings in the Chapter 13 case, the record is devoid

              20   of any disclosure by Asimos to this Court or the Chapter 13 Trustee that he had in fact entered

              21   into a Settlement Agreement on May 25, 2011 in the Contra Costa Action for an amount in

              22   excess of $100,000. Further, there is no evidence that Asimos ever disclosed to this Court or

              23   the Chapter 13 Trustee that the settlement funds from the Contra Costa Action were already

              24   sitting in the Trust Account for the Parties and that Asimos claimed entitlement to those funds.
              25   [JSF ¶ 6, Exhibit 2 – Asimos Cross-Complaint; Declaration of Stephan E. Kyle (“Kyle Decl.”)
              26   submitted herewith at ¶¶ 6-7].
   Kyle
   Law
              27
Corporation
              28
                                                                     -3-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 73-1     Filed:   09/30/20
                                                         ADV. CASEEntered:   09/30/20
                                                                    NO. 14-01018 CN     11:49:51   Page 8 of
                                                            21
                          B.     Post-Petition Events
               1
                                 1.      The San Francisco Superior Court Action – Defendant Asimos
               2
                                         Pursues Damages and Attorneys’ Fees Against Plaintiff
               3          Shortly after the Chapter 13 Petition was filed, unbeknownst to him, Plaintiff filed the
               4
                   action Thompson v. Asimos (San Francisco Superior Court Action No. CGC-11-
               5
                   514980)(hereinafter “the San Francisco Action”) against Defendant Asimos on October 11,
               6
                   2011 alleging various causes of action arising out of the failed business relationship between
               7
                   them, including Trademark Infringement, Unfair Competition (Lanham Act), Unfair
               8
                   Competition (Cal. Bus. & Prof. Code), Injury To Business Reputation, False Description,
               9
                   Breach Of Contract, and Declaratory Relief. [JSF ¶5, Exhibit 1 – Complaint].
              10
                          Rather than notify Plaintiff and the San Francisco Superior Court of the Chapter 13
              11
                   Petition in order to invoke the automatic stay, Defendant Asimos instead went on the offense
              12
                   and filed a counter-suit against Plaintiff in the San Francisco Action on November 30, 2011,
              13
                   alleging multiple claims for damages against Plaintiff, including Breach of Contract, Breach of
              14
                   Good Faith and Fair Dealing, Accounting, Fraud and Concealment, and Constructive Trust.
              15
                   [JSF ¶ 6, Exhibit 2 – Asimos Cross-Complaint].
              16

              17          On February 23, 2012, in anticipation of the First Case Management Conference in the

              18   San Francisco Action, Asimos filed a case management conference statement. Section 12 and

              19   13 of the case management conference statement required the party to list any related cases or

              20   bankruptcy proceedings. Asimos failed to disclose, and concealed from the San Francisco

              21   Superior Court and from Plaintiff, that the Chapter 13 Petition had been filed. [Kyle Decl. ¶ 5,

              22   Exhibit 13 - CMC Statement]. Defendant Asimos was represented by counsel in the San
              23   Francisco Action. [JSF ¶ 8].
              24          Further, as noted above, there is no evidence that Defendant Asimos notified the Chapter
              25   13 Trustee of the lawsuit that had been filed and the counter-suit he had filed against Plaintiff
              26   seeking damages and attorneys’ fees in the San Francisco Action. Kyle Decl. ¶¶ 6-7.
   Kyle
   Law
              27          Litigation on the Complaint and Asimos Cross-Complaint in the San Francisco Action
Corporation
              28   continued for months without any disclosure by Defendant Asimos regarding his Chapter 13
                                                                     -4-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 73-1     Filed:   09/30/20
                                                         ADV. CASEEntered:   09/30/20
                                                                    NO. 14-01018 CN     11:49:51   Page 9 of
                                                            21
               1   Petition filing. Defendant Asimos’ deposition was taken in the San Francisco Action less than
               2   30 days before trial. During his deposition under oath, Defendant Asimos finally disclosed to
               3   Plaintiff’s attorney that he had filed a Chapter 13 Bankruptcy petition over a year earlier. [JSF
               4   ¶ 9].
               5            Upon learning of the bankruptcy, Plaintiff immediately notified the Chapter 13 Trustee
               6
                   and this Court of the pending litigation between the Parties and the more than $100,000 in funds
               7
                   held in trust for the Parties. Per a stipulation filed with this Court and subsequent order, the
               8
                   Parties were granted leave from the Bankruptcy Code’s automatic stay and the San Francisco
               9
                   Action proceeded to trial. [JSF ¶ 10; Kyle Decl. ¶¶ 6-7].
              10
                           A bench trial was then held in the San Francisco Action over the course of several days
              11
                   in October of 2012. Ultimately, judgment was entered against Defendant Asimos on August 23,
              12
                   2013. The Court rejected each of the claims alleged by Defendant Asimos in his Cross-
              13
                   complaint and awarded Plaintiff a monetary judgment on his claims in the sum of amount of
              14
                   $450,038 (the “Business Damages Judgment”) plus additional attorney’s fees and costs in the
              15
                   amount of $181,250 (the “Contract Attorney Fee Award”) and court costs in the amount of
              16
                   $9,185.45 (the “Court Cost Award”). The Court also issued a Permanent Injunction against
              17

              18
                   Defendant requiring him to “sign immediately any documents reasonably necessary to

              19   effectuate the distribution” to Plaintiff of the settlement monies in the Trust Account stemming

              20   from the settlement of the Contra Costa Action (the “Permanent Injunction”). [JSF ¶ 11,

              21   Exhibit 3 – Business Damages Judgment, Exhibit 4 – Contract Attorney Fee Award, Exhibit 5 –

              22   Court Cost Award, and Exhibit 6 – Permanent Injunction].

              23                  2.     The Chapter 7 Conversion and Discharge
              24           Shortly after Judgment was entered in favor of Plaintiff in the San Francisco Action,
              25   Defendant Asimos converted his Chapter 13 case to one under Chapter 7 on October 10, 2013.
              26   [JSF ¶ 12].
   Kyle
   Law
              27           This Court entered Defendant Asimos’ discharge on May 19, 2014 (the “Discharge”)
Corporation
              28   and subsequently closed the main bankruptcy case on June 11, 2014. Asimos’ chapter 7
                                                                   -5-
                                                     IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1     Filed: 09/30/20
                                                       ADV. CASEEntered:    09/30/20
                                                                  NO. 14-01018 CN      11:49:51     Page 10
                                                          of 21
               1   proceeding was determined to be a “no-asset” bankruptcy. [JSF ¶ 13].
               2
                          C.      The Post-Discharge Events – Defendant Asimos “Returns to the Fray”
               3
                                  1.      Defendant Asimos Files and Prosecutes an Appeal Rather After
               4                          The Discharge Is Entered

               5          After the conversion of his bankruptcy case to one under Chapter 7, Defendant Asimos

               6   filed an appeal in the California Court of Appeal, First Appellate District on October 23, 2013

               7   (Court of Appeal Case No. A140096), whereby he appealed the Business Damages Judgment

               8   and the Contract Attorney Fee Award (the “First Appeal”). [JSF ¶ 14].
               9          Rather than rely on the Discharge, Defendant Asimos went back on the offensive in the
              10   First Appeal. Defendant Asimos did not only seek to have the Judgment against him reversed,
              11   he also sought affirmative relief in the First Appeal and requested that the Court of Appeal enter
              12   judgment “in favor of Asimos on his breach of contract action and his action for an accounting.”
              13   [JSF ¶ 17, Exhibit 7 – Asimos Opening Brief on Appeal at p. 35, et seq.]. Plaintiff was required
              14   to defend the First Appeal in order to avoid the potential outcome of a money judgment being
              15
                   entered against him by the Court of Appeal, as was being requested by Defendant Asimos.
              16
                          Defendant’s offensive posture in the First Appeal is further articulated in the Reply Brief
              17
                   in the First Appeal filed on behalf of Asimos on January 12, 2015. [JSF ¶ 18, Exhibit 8 –
              18
                   Asimos Reply Brief on Appeal]. The conclusion in the Reply Brief makes clear Defendant
              19
                   Asimos’ affirmative actions to recover damages and attorneys’ fees under the contract between
              20
                   the parties, and states:
              21
                                  Appellant has been so severely prejudiced by the faulty decision below
              22                  that not only is he entitled to reversal, but he is also entitled to costs
                                  and attorney’s fees on appeal and for the trial below under the contracts.
              23
                   [JSF Exhibit 8 at p. 28].
              24
                          Defendant Asimos was represented by counsel in the First Appeal. [JSF ¶ 16].
              25
                          On December 15, 2016, the California Court of Appeal filed its decision in the First
              26
                   Appeal, which, among other things, remanded the case to the trial court for a further
   Kyle
   Law
              27
Corporation        determination on damages. [JSF ¶ 19].
              28
                                                                    -6-
                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1      Filed: 09/30/20
                                                        ADV. CASEEntered:    09/30/20
                                                                   NO. 14-01018 CN        11:49:51     Page 11
                                                           of 21
               1          On February 22, 2017, the California Court of Appeal issued its remittitur in the First
               2   Appeal and the decision of the Court became final, thereby restoring the trial court’s jurisdiction
               3   over the matter such that it could, on remand, render a further determination on damages as well
               4   as hear further motions filed by the parties in connection therewith. [JSF ¶ 20].
               5          On June 7, 2017, the San Francisco Superior Court entered an order awarding further
               6
                   attorneys’ fees to Plaintiff in connection with the First Appeal in the amount of $74,911.50 (the
               7
                   “First Appeal Attorney Fee Award”). The trial court also denied a counter-motion filed by
               8
                   Defendant’s attorney for requested attorneys’ fees incurred in the First Appeal. [JSF ¶ 21,
               9
                   Exhibit 9 - Order granting the First Appeal Attorney Fee Award].
              10
                                 2.      Defendant Asimos’ Refusal to Comply with the Permanent
              11                         Injunction Leading to a Contempt Judgment Against Him
              12          Meanwhile, Defendant Asimos continued to refuse to sign the documentation needed in
              13   order to release the settlement monies from the Trust Account to Plaintiff. As a result, Plaintiff
              14   was forced to initiate contempt proceedings in the San Francisco Superior Court against
              15   Defendant Asimos in August 2015 asserting that Defendant failed to comply with the
              16
                   requirements of the Permanent Injunction. [JSF ¶ 22; Kyle Decl. ¶¶ 8-32].
              17
                          The San Francisco Superior Court entered its judgment of contempt against Defendant
              18
                   Asimos on November 13, 2015, after multiple hearings, and subsequently ordered Mr. Asimos
              19
                   to pay reasonable attorneys’ fees in the amount of $62,785.37 to Plaintiff (the “Judgment of
              20
                   Contempt”). [Kyle Decl. ¶¶ 8-32]. In finding Defendant Asimos guilty of contempt of court,
              21
                   the Court made the following findings, “beyond a reasonable doubt:”
              22
                                 1. That Contemnor is guilty of contempt of court, beyond a reasonable
              23                 doubt, in violation of California Code of Civil Procedure Section
              24                 1209(a)(5) for disobedience of a lawful judgment, order or process of
                                 the court;
              25
                                 2. That Contemnor had knowledge of the Permanent Injunction, was
              26                 able to comply at the time of the Permanent Injunction and continued
                                 to have such ability, and willfully failed to comply with the Permanent
   Kyle
   Law
              27                 Injunction;
Corporation
              28
                                 3. That Contemnor is sentenced to …
                                                                   -7-
                                                     IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1     Filed: 09/30/20
                                                       ADV. CASEEntered:    09/30/20
                                                                  NO. 14-01018 CN      11:49:51    Page 12
                                                         of 21
                                 a. Pay a fine to the Court in the amount of One Thousand Dollars
               1
                                 ($1,000). . . .
               2
                                 b. Pay to Plaintiffs the attorneys' fees and costs incurred in initiating
               3                 and prosecuting the contempt charge against Contemnor pursuant to
                                 appropriate motion filed.
               4

               5   [JSF ¶ 25, Exhibit 10 – Judgment of Contempt; Exhibit 11 – Order awarding attorneys’ fees].
               6          Defendant Asimos was represented by counsel in the Contempt Proceedings.
               7                 3.      Defendant Asimos Files A Second Appeal
               8          Defendant Asimos then filed a second appeal in the California Court of Appeal, First
               9   Appellate District (Court of Appeal Case No. A147960) on March 2, 2016 (the “Second
              10   Appeal”) arising out of the same trial court action, wherein he appealed the attorney fee award
              11   in connection with the Judgment Of Contempt. [JSF ¶ 26].
              12          Defendant Asimos was represented by counsel in the Second Appeal. [JSF ¶ 28].
              13          On September 5, 2018, the California Court of Appeal filed its decision on the Second
              14
                   Appeal which affirmed the trial court’s February 24, 2016 Order. Remittitur was issued on
              15
                   November 16, 2018. [JSF ¶ 29].
              16
                          On February 1, 2019, the trial court entered an order awarding further attorneys’ fees to
              17
                   Plaintiff in connection with the Second Appeal in the amount of $55,808.00 (the “Second
              18
                   Appeal Attorney Fee Award”). [JSF ¶ 30].
              19
                          In light of these facts, the majority of which are jointly stipulated, Plaintiff now seeks a
              20
                   determination of nondischargeability or a declaration of rights with respect to the scope of the
              21
                   Discharge with respect to certain debts of Defendant Asimos that have arisen since the filing
              22
                   Chapter 13 Petition, specifically, (1) the Contract Attorney Fee Award, (2) the Court Cost
              23
                   Award, (3) the Judgment of Contempt, (4) the First Appeal Attorney Fee Award and (5) the
              24
                   Second Appeal Attorney Fee Award.
              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                   -8-
                                                     IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1     Filed: 09/30/20
                                                       ADV. CASEEntered:    09/30/20
                                                                  NO. 14-01018 CN       11:49:51     Page 13
                                                          of 21
                   IV.    ARGUMENT
               1
                          A.      Legal Standard
               2
                                  1.      Summary Judgment
               3

               4          Summary judgment is appropriate if there is no genuine issue as to any material fact and

               5   the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Fed. R. Bankr.
               6   P. 7056; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
               7
                          The moving party “initially bears the burden of proving the absence of a genuine issue of
               8
                   material fact.” In re Oracle Corp. Sec. Litigation, 627 F.3d 376, 387 (9th Cir. 2010). If the
               9

              10   moving party meets its initial responsibility, the burden then shifts to the opposing party to

              11   establish that a genuine issue as to any material fact actually does exist. Matsushita Elec. Indus
              12   Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “It is the opposing party’s obligation to
              13
                   establish facts from which the inference may be drawn. See Richards v. Nielsen Freight Lines,
              14
                   602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir. 1987). “A
              15

              16   properly-supported summary judgment motion cannot be defeated by the mere existence of

              17   some alleged factual dispute.” Roussos v. Michaelides (In re Roussos), 251 B.R. 86, 91 (9th Cir.
              18   BAP 2000).
              19
                          B.      Plaintiff Is Entitled to A Declaration of Rights (1) That His Claims Were Not
              20                  Discharged In The Case And (2) Any Efforts To Collect On Those Claims
                                  Does Not Violate The Discharge Injunction of 11 U.S.C. § 524.
              21
                                  1.      Defendant Asimos Voluntarily Pursued Litigation Post-Petition
              22
                          Pursuant to prevailing law in the Ninth Circuit, while bankruptcy protects a debtor from past
              23
                   acts, the debtor may not - without consequences - either initiate litigation post-petition or “return to
              24
                   the fray” to continue pre-petition litigation. Boeing North American, Inc. v. Ybarra (In re Ybarra),
              25
                   424 F. 3d 1018 (9th Cir. 2005).
              26
                          In reaching its decision, the Ybarra court relied on its earlier decision in Siegel v. Federal
   Kyle
   Law
              27
Corporation        Home Loan Mortgage Corp., 143 F.3d 525, 533- 34 (9th Cir. 1998), where the debtor commenced
              28
                                                                     -9-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 73-1      Filed: 09/30/20
                                                         ADV. CASEEntered:    09/30/20
                                                                    NO. 14-01018 CN       11:49:51     Page 14
                                                            of 21
               1   litigation post-petition. On this point, the Ybarra court stated: “Even if a cause of action arose pre-
               2   petition, the discharge shield cannot be used as a sword that enables a debtor to undertake risk-free
               3   [post-petition] litigation at others' expense.” Ybarra at 101126. Thus, “post-petition attorney fee
               4   awards are not discharged where post-petition, the debtor voluntarily ‘pursue[d] a whole new course
               5   of litigation,’ commenced litigation, or ‘return[ed] to the fray’ voluntarily.” Id. at 1024 (quoting
               6   Siegel, 143 F.3d 525, 533–34.)
               7          A 2014 case decided by the Oregon Court of Appeals explained the Siegel and Ybarra rule
               8   in the context of a contractual attorneys’ fees claim. See, Sherwood Park Business Center, LLC v.
               9   Taggart, 267 Or.App. 217, 341 P. 3d 96 (Or.App. 2014). The Taggart court explained:
              10                  Whether attorney fees and costs incurred through the continued
              11                  prosecution of litigation initiated pre-petition may be discharged
                                  depends on whether the debtor has taken affirmative post-petition
              12                  action to litigate a prepetition claim and thereby has risked the liability
                                  of these litigation expenses. [Ybarra] at 1026; see In re Gillespie, 516
              13                  B.R. 586, 592 (9th Cir. BAP 2014) (applying rule from Ybarra to
                                  conclude that the debtor was “not entitled to a discharge of * * *
              14                  postpetition attorney fees” where the debtor “chose to resume his
              15                  participation in the state court action postpetition in order to preserve
                                  his * * * asserted interest in the collateral, in his cross-claims, and in
              16                  his defenses to [the other party's] claims”).

              17          Taggart at 341 P3d 103.

              18          As set forth below, Defendant Asimos should not be permitted here to use the Discharge

              19   as a “sword” to undertake risk-free post-petition and, in some cases, post-Discharge litigation at

              20   Plaintiff’s expense.

              21                  2.      Post-Petition Debts Are Not Discharged in Chapter 7 Cases
              22                          (a)     Plaintiff Is Not Making Any Claim to the Pre-Petition Debt

              23          Plaintiff acknowledges that the $450,038 Business Damages Judgment constitutes a pre-

              24   petition debt since it arose out of the parties business relationship prior to the filing of the Chapter

              25   13 Petition.1 Plaintiff’s First Amended Complaint filed in the Adversary Proceeding does not seek

              26   a determination of nondischargeability of the Business Damages Judgment. Instead, Plaintiff’s
   Kyle
   Law
              27
                      1
Corporation            The final amount of the Business Damages Judgment remains unsettled, since the Court of Appeal
              28   remanded the issue back to the San Francisco Superior Court to recalculate the damages amount.
                                                                    -10-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 73-1      Filed: 09/30/20
                                                         ADV. CASEEntered:    09/30/20
                                                                    NO. 14-01018 CN       11:49:51      Page 15
                                                            of 21
               1   claims in this Adversary Proceeding are limited to debts caused by Defendant Asimos’ conduct post-
               2   petition.
               3                           (b)     The Contract Attorney Fee Award and the Court Costs
               4                                   Award Are Not Discharged
                             Plaintiff’s judgment against Defendant Asimos in the San Francisco Action included the fees
               5
                   and costs he necessarily incurred in defending against the counter-suit claims and requests for
               6
                   attorneys’ fees made by Defendant Asimos in the San Francisco Action. [JSF ¶ 6]. As set forth
               7
                   above, Defendant Asimos actively concealed the bankruptcy from Plaintiff and (also concealed the
               8
                   Trust Account monies, the San Francisco Action and his counter-suit from the Chapter 13 Trustee
               9
                   and this Court). This concealment caused Plaintiff to incur hundreds of thousands of dollars in
              10
                   attorneys’ fees and litigation costs and should be deemed willful and malicious conduct such that
              11
                   the Contract Attorney Fee Award and the Court Costs Award be deemed not dischargeable under
              12
                   Section 523(a)(6).
              13
                             Regardless of the applicability of Section 523(a)(6) however, Plaintiff contends that the
              14
                   Contract Attorney Fees Award and the Court Costs should be excluded from the scope in the
              15
                   Discharge Injunction altogether, since Defendant Asimos commenced litigation – post-petition -
              16
                   against Plaintiff and sought the recovery of attorneys’ fees against Plaintiff in the San Francisco
              17
                   Action.     Plaintiff was required to defend against Defendant Asimos’ litigation and incurred
              18
                   substantial attorneys’ fees and court costs (included within the Contract Attorney Fee Award and
              19
                   Court Costs Award). [JSF ¶ 11, Exhibit 4 – Contract Attorney Fee Award, Exhibit 5 – Court Costs
              20
                   Award].
              21
                             When judgment was entered against Defendant Asimos on his counter-suit and in favor of
              22
                   Plaintiff on his claims in the San Francisco Action, Defendant Asimos then immediately converted
              23
                   his Chapter 13 case to one under Chapter 7 in an attempt to include the entirety of the judgment
              24
                   against him in the bankruptcy (including the Contract Attorney Fee Award and Court Costs Award).
              25
                   [JSF ¶ 12]. Certainly, had Defendant Asimos prevailed on his counter-suit and had judgment been
              26
                   entered in his favor, he would have been entitled to recover his attorneys’ fees incurred against
   Kyle
   Law
              27
Corporation        Plaintiff. Yet, Defendant now claims that the Discharge shields him from the Contract Attorney Fee
              28
                                                                    -11-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018       Doc# 73-1     Filed: 09/30/20
                                                         ADV. CASEEntered:    09/30/20
                                                                    NO. 14-01018 CN      11:49:51    Page 16
                                                            of 21
               1   Award and the Court Costs Award entered Against him.
               2           Under the Ybarra line of cases, Defendant Asimos’ post-petition litigation conduct mandates
               3   that the Contract Attorney Fee Award and the Court Costs Award be excluded from the scope of the
               4   Discharge Injunction. It is clear that Defendant Asimos affirmatively filed and prosecuted to
               5   conclusion litigation against Plaintiff of his pre-petition claims after filing his Chapter 13 petition.
               6   [JSF ¶ 6, Exhibit 2 – Asimos Cross-Complaint]. He also sought to recover all of his contractual
               7   attorneys’ fees against Plaintiff. After months of intense litigation, he lost on his claims [JSF ¶ 11,
               8   Exhibit 3 – Judgment] and then tried to “shield” himself from the resulting liability by converting
               9   his case to Chapter 7 [JSF ¶ 12]. Defendant Asimos should not be permitted here to use the
              10   Discharge “shield” as a “sword” to undertake risk-free post-petition litigation at Plaintiff’s expense.2
              11                    3.      Post-Discharge Debts Are Not Discharged in Chapter 7 Cases
              12                            (a)      Defendant Asimos “Returned to the Fray” Post-Discharge
                                                     and Is Therefore Liable For the First Appeal Attorney
              13                                     Fees Award
              14           After losing the San Francisco Action, Defendant Asimos continued pursuing litigation
              15   against Plaintiff by way of the First Appeal, seeking not only to overturn the judgment against him
              16   but seeking to have a judgment affirmatively in his favor and against Plaintiff substituted in its place.
              17   Notably, the First Appeal was filed after the conversion of his bankruptcy case to one under Chapter
              18   7. [JSF ¶ 14]. In fact, Defendant Asimos opening brief on appeal in the First Appeal was not even
              19   filed until 4 months after the Discharge was entered. [JSF ¶ 17].
              20           Defendant’s opening brief on appeal and reply brief make it abundantly clear that Defendant
              21   Asimos was not only seeking to have the Business Damages Judgment, Contract Attorneys’ Fees
              22   Award and Court Costs Award reversed, but was in fact seeking an affirmative judgment in favor
              23   of Defendant Asimos for his damages related to his breach of contract action, which would include
              24   his attorneys’ fees and costs. As Defendant argued in his Opening Brief:
              25
                      2
                        Plaintiff is unaware of any case law having addressed the specific factual situation presented in this case,
              26   namely where a debtor undertakes litigation post-Chapter 13 petition and subsequently converts the case to
                   Chapter 7 after judgment is rendered. Plaintiff asserts that the subsequent conversion to Chapter 7 should
   Kyle
   Law
              27   not be a permitted exception to the rule set forth in Ybarra and Siegel. Such a result would encourage Chapter
Corporation        13 debtors to engage in post-petition litigation against creditors knowing that they will be allowed to
              28   discharge any subsequent attorney fee award against them by way of Chapter 7 conversion if they lose.
                                                                      -12-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018       Doc# 73-1       Filed: 09/30/20
                                                           ADV. CASEEntered:    09/30/20
                                                                      NO. 14-01018 CN            11:49:51      Page 17
                                                               of 21
                                   As such, the decision below finding breach of contract by Asimos and
               1
                                   associated attorneys’ fees, costs and interest must be vacated . . . and
               2                   judgment entered in favor of Asimos on his breach of contract action
                                   and action for an accounting.
               3
                   [JSF ¶ 17, Exhibit 7 – Opening Brief at p. 67 (emphasis added)].
               4
                           Plaintiff incurred substantial attorneys’ fees defending against the First Appeal. 3 Plaintiff’s
               5
                   efforts were successful as Plaintiff was determined to be the “prevailing party” on appeal. His
               6
                   attorneys’ fees were subsequently awarded to him as the First Appeal Attorney Fee Award in the
               7
                   amount of $74,911.50. [JSF ¶ 21]. The entirety of the First Appeal Attorney Fee Award arose post-
               8
                   Discharge and therefore should be excluded from the scope of the Discharge Injunction.
               9
                                            (b)     Defendant Asimos’ Post-Discharge Conduct Resulted in
              10                                    The Contempt Judgment Against Him
              11           Defendant Asimos’ post-Discharge conduct did not stop there. He continued to resist

              12   Plaintiff’s legitimate efforts to enforce the Permanent Injunction despite the fact that he was not

              13   relieved from his obligations to comply with the Permanent Injunction by the Chapter 7 Discharge.

              14   Indeed, Defendant Asimos’ refusal to comply by the requirements of the Permanent Injunction all

              15   arose post-Discharge which, in turn, required Plaintiff to initiate contempt proceedings against him

              16   in order to have the Permanent Injunction enforced and the Trust Account monies released to

              17   Plaintiff. As set forth above, Defendant Asimos was found guilty of contempt of court, beyond a

              18   reasonable doubt. [JSF ¶ 22; Kyle Decl. ¶¶ 8-32].

              19           Plaintiff incurred, and was awarded $62,785.37 in attorneys’ fees pursuant to the Judgment

              20   of Contempt, all of which was necessary to compel Defendant Asimos’ compliance with the

              21   Permanent Injunction requiring him to sign papers necessary to allow the release of the settlement

              22   monies in the Trust Account from the Contra Costa Action to Plaintiff. [JSF ¶ 22]. Since all of this

              23   conduct arose post-Discharge, the Judgment of Contempt and the related attorney fee award should

              24   be excluded from the scope of the Discharge.

              25

              26
                      3
                        It is important to recognize that Plaintiff was forced to defend the First Appeal since the appeal was not
   Kyle
   Law
              27   limited to a request of reversal, but rather Defendant Asimos further sought to have a judgment affirmatively
Corporation        entered in his favor on the underlying dispute. If Plaintiff elected to not defend against the First Appeal, he
              28   would have risked a the likely possibility that a judgment would have been entered against him.
                                                                      -13-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018       Doc# 73-1       Filed: 09/30/20
                                                           ADV. CASEEntered:    09/30/20
                                                                      NO. 14-01018 CN          11:49:51      Page 18
                                                              of 21
                                          (c)    The Second Appeal Attorney Fee Award
               1
                          After entry of the Judgment of Contempt, Defendant Asimos then filed another appeal (the
               2
                   “Second Appeal”) specifically challenging the attorney fee award related to the Contempt
               3
                   proceedings. [JSF ¶ 26]. Defendant Asimos lost the appeal, and subsequently Plaintiff was awarded
               4
                   an additional $55,808.00 in attorneys’ fees (the Second Appeal Attorney Fee Award) as the
               5
                   prevailing party on appeal. [JSF ¶ 30]. The entirety of the Second Appeal took place well after the
               6
                   Discharge had been entered. As such, the Second Appeal Attorney Fee Award should be excluded
               7
                   from the scope of the Discharge.
               8
                          C.      Plaintiff Is Also Entitled To A Determination That Defendant Asimos’ Debt to
               9
                                  Plaintiff Is Not Dischargeable Pursuant to 11 U.S.C. §523(a)(6))
              10          Section 523(a)(6) prevents discharge “for willful and malicious injury by the debtor to another
              11   entity or to the property of another entity.” 11 U.S.C. § 523(a)(6). The Supreme Court in Kawaauhau v.
              12   Geiger (In re Geiger), 523 U.S. 57 (1998), made clear that section 523(a)(6) applies where the actor
              13   intends the consequences of the act. Id. at 60. Here, willfulness and maliciousness are present with
              14   respect to Defendant Asimos’ conduct.
              15
                                  1.      Defendant Asimos’ Violation of the Permanent Injunction was
              16                          Willful and Malicious

              17          Failure to comply with court directives in an injunction satisfies the condition of willful and

              18   malicious within 11 U.S.C. 523(a)(6). McDowell v. Stein, 415 B.R. 584, 600 (S.D. Fla. 2009)(citing

              19   In re Allison, 176 B.R. 60, 64 (Bankr. S.D. Fla. 1994)]. In In re Allison, the bankruptcy court held

              20   that a state court contempt judgment, entered upon a finding that the debtor had violated a temporary

              21   injunction, was non-dischargeable under section 523(a)(6). Just as the debtor in In re Allison

              22   violated a court-ordered temporary injunction, Defendant Asimos violated the court-ordered

              23   Permanent Injunction. Failure to comply with this court directive satisfies the willful and malicious

              24   requirements of 11 U.S.C. § 523(a)(6). Indeed, the trial court made specific findings that

              25   Defendant Asimos had knowledge of the Permanent Injunction and “willfully failed to comply

              26   with the Permanent Injunction. [JSF ¶ 25, Exhibit 10 – Judgment of Contempt at p. 2].
   Kyle
   Law
              27
Corporation
              28
                                                                   -14-
                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1      Filed: 09/30/20
                                                        ADV. CASEEntered:    09/30/20
                                                                   NO. 14-01018 CN       11:49:51     Page 19
                                                           of 21
                                  2.      The Contempt Judgment and the Second Appeal Attorney Fee
               1
                                          Award Are Not Dischargeable Under Section 523(a)(6)
               2          Because of Defendant Asimos willful and malicious failure to comply with the requirements
               3   of the Permanent Injunction, the damages caused by this failure, including the Judgment of
               4   Contempt attorney fee award and the Second Appeal Attorney Fee Award are nondischargeable
               5   under section 523(a)(6). McDowell at 600.
               6          Further, contempt sanctions themselves are nondischargeable under section 523(a)(6) where
               7   the conduct leading to them was “willful and malicious.” In re Suarez, 400 B.R. 732, 740 (9th Cir.
               8   2009). Here, the San Francisco Superior Court made the express finding, after consideration of all
               9   of the evidence submitted in the Contempt proceedings, that Defendant Asimos was guilty of
              10   contempt of court, beyond a reasonable doubt, and that he “had knowledge of the Permanent
              11   Injunction, was able to comply at the time of the Permanent Injunction and continued to have such
              12   ability, and willfully failed to comply with the Permanent Injunction.” [JSF ¶ 25, Exhibit 10 –
              13   Judgment of Contempt at p. 2]. Such findings made by the trial court clearly illustrate that
              14   Defendant Asimos’ conduct was willful and malicious. As such, the attorneys’ fees awarded to
              15   Plaintiff pursuant to the Judgment of Contempt, as well as the Second Appeal Attorney Fee Award,
              16   should be deemed nondischargeable under section 523(a)(6).
              17
                                  3.      Defendant Asimos Is Bound By the Actions Taken By His Counsel
              18          Defendant Asimos has asserted “advice of counsel” as a defense to Plaintiff’s claims that he
              19   acted willfully and maliciously with respect to the state court litigation, including the Permanent
              20   Injunction and the Contempt Judgment. Unfortunately for Defendant Asimos, a client routinely
              21   suffers the consequences of its attorney’s errors. After all, as the U.S. Supreme Court has made
              22   clear, “each party is deemed bound by the acts of his lawyer agent and is considered to have ‘notice
              23   of all facts, notice of which can be charged upon the attorney.’” Link v. Wabash R. Co., 370 U.S.
              24   626, 634 (1962) (internal citations omitted). Thus, mistakes of counsel are chargeable to the client
              25   even where the client merely relies, in good faith, on attorney advice. Defendant Asimos cannot
              26   avoid liability for the actions taken on his behalf by his attorney.
   Kyle       27
   Law             V.     CONCLUSION
Corporation
              28          For the forgoing reasons, and in the interests of justice, Plaintiff respectfully requests
                                                                    -15-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 73-1      Filed: 09/30/20
                                                         ADV. CASEEntered:    09/30/20
                                                                    NO. 14-01018 CN       11:49:51   Page 20
                                                            of 21
               1   that the Court grant this motion and enter an Order as follows:
               2           (1) Declaring that Plaintiff’s state court Judgment of Contempt, First Appeal Attorney
               3   Fee Award, Second Appeal Attorney Fee Award, Contract Attorney Fee Award and Court Cost
               4   Award each do not seek to impose liability on Defendant Asimos for any debt discharged in the
               5   Case;
               6           (2) Declaring that further prosecution of the San Francisco Action against Defendant
               7
                   Asimos pursuant to the orders and remittiturs issued by the California Court of Appeal in the
               8
                   First Appeal and Second Appeal, and the subsequent orders of the trial court in the San
               9
                   Francisco Action, including obtaining a final judgment therein and collecting on that judgment,
              10
                   does not violate the Discharge injunction; and
              11
                           (3) Determining that these debts are nondischargeable by virtue of the provisions of 1l
              12
                   U.S.C. § 523(a)(6) as a consequence of Defendant Asimos willful and malicious conduct.
              13

              14
                                                                 Respectfully submitted,
              15
                   DATED: September 30, 2020
              16

              17                                                 KYLE LAW CORPORATION

              18
                                                                 By /s/ Stephan E. Kyle
              19                                                 Stephan E. Kyle, Esq.
              20                                                 Attorneys for Jason Everett Thompson

              21

              22

              23

              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                  -16-
                                                     IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 73-1     Filed: 09/30/20
                                                       ADV. CASEEntered:    09/30/20
                                                                  NO. 14-01018 CN      11:49:51   Page 21
                                                         of 21
